DETAILED ACTION

Allowable Subject Matter
Claim 9-10, 32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 33 and 36 depend on object claims above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1, 3-6, 8-10, 12, 14-17, 19 and 32-37 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3, 5-9 and 17 respectively of US Patent 10,595,116.

Regarding claim 1, 3-6, 8-10, 12, 14-17, 19 and 32-37,
Instant Application
US Pat 10,595,116
1. (Currently Amended) An audio signal processing method for adaptively adjusting a decorrelator, the method comprising: obtaining a control parameter; calculating a mean of the control parameter and/or a variation of the control parameter; and calculating a decorrelation parameter based on the calculated mean of the control parameter and/or the calculated variation of the control parameter.
1. An audio signal processing method for adaptively adjusting a decorrelator, the method comprising: obtaining a control parameter; calculating a mean of the control parameter; calculating a variation of the control parameter; calculating a ratio of the variation and mean of the control parameter; and calculating a decorrelation parameter based on said ratio.
3. (Previously Presented) The method according to claim 1, wherein calculating the decorrelation parameter comprises calculating a targeted decorrelation filter length. 
2. The method according to claim 1, wherein calculating the decorrelation parameter comprises calculating a targeted decorrelation filter length.
4, (Currently Amended) The method according to claim 1, wherein the control parameter is (i) received from an encoder, (ii) obtained from information available at a decoder, or (iii) obtained by a combination of available and received information.
3. The method according to claim 1, wherein the control parameter is received from an encoder or obtained from information available at a decoder or by a combination of available and received information.
5. (Currently Amended) The method according to claim 1, wherein the control parameter is a performance measure that is obtained from estimated reverberation length, correlation measures, estimation of spatial width, or prediction gain.
6. The method according to claim 4, wherein the performance measure is obtained from estimated reverberation length, correlation measures, estimation of spatial width or prediction gain.
6. (Previously Presented) The method according to claim 1, wherein the control parameter is determined based on an estimated performance of a parametric description of spatial properties of an input audio signal.
5. The method according to claim 1, wherein the control parameter is determined based on an estimated performance of a parametric description of spatial properties of an input audio signal.
8. (Currently Amended) The method according to claim 1, the method further comprising performing adaptation of the decorrelation parameter in at least two sub-bands, wherein each frequency band of said at least two sub-bands has an optimal decorrelation parameter.
7. The method according to claim 1, wherein adaptation of the decorrelation parameter is done in at least two sub-bands, each frequency band having the optimal decorrelation parameter.

8. The method according to claim 2, wherein at least one of the decorrelation filter length and a decorrelation signal strength are controlled by an analysis of decoded audio signals.
10. (Currently Amended) The method according to claim 3, the method further comprising: calculating a decorrelation signal strength based on the calculated targeted decorrelation filter length, wherein at least one of the targeted decorrelation filter length and the decorrelation signal strength are controlled as functions of two or more different control parameters.
9. The method according to claim 2, wherein at least one of the decorrelation filter length and a decorrelation signal strength are controlled as functions of two or more different control parameters.
12. (Currently Amended) An apparatus for adaptively adjusting a decorrelator, the apparatus comprising a processor and a memory, said memory comprising instructions executable by said processor whereby said apparatus is operative to: obtain a control parameter; calculate a mean of the control parameter and/or a variation of the control parameter; and calculate a decorrelation parameter based on the calculated mean of the control parameter and/or the calculated variation of the control parameter.
1. An audio signal processing method for adaptively adjusting a decorrelator, the method comprising: obtaining a control parameter; calculating a mean of the control parameter; calculating a variation of the control parameter; calculating a ratio of the variation and mean of the control parameter; and calculating a decorrelation parameter based on said ratio.
14. (Previously Presented) The apparatus according to claim 12, wherein calculating the decorrelation parameter comprises calculating a targeted decorrelation filter length.
2. The method according to claim 1, wherein calculating the decorrelation parameter comprises calculating a targeted decorrelation filter length.
15. (Currently Amended) The apparatus according to claim 12, further configured to (i) receive the control parameter from an encoder, (ii) obtain the control parameter from information available at the apparatus, (iii) obtain the control parameter from a combination of available and received information.
3. The method according to claim 1, wherein the control parameter is received from an encoder or obtained from information available at a decoder or by a combination of available and received information.
16. (Currently Amended) The apparatus according to claim 12, wherein the control parameter is a performance measure that is obtained from estimated reverberation length, correlation measures, estimation of spatial width, or prediction gain.
6. The method according to claim 4, wherein the performance measure is obtained from estimated reverberation length, correlation measures, estimation of spatial width or prediction gain.
17. (Previously Presented) The apparatus according to claim 12, wherein the control parameter is determined based on an estimated performance of a parametric description of spatial properties of an input audio signal.
5. The method according to claim 1, wherein the control parameter is determined based on an estimated performance of a parametric description of spatial properties of an input audio signal.
19. (Currently Amended) The apparatus according to claim 12, further configured to perform adaptation of the decorrelation parameter in at least two sub-bands, each frequency band having an optimal decorrelation parameter.
7. The method according to claim 1, wherein adaptation of the decorrelation parameter is done in at least two sub-bands, each frequency band having the optimal decorrelation parameter.
32. (New) The method according to claim 1, the method further comprising: calculating the mean of 


1. An audio signal processing method for adaptively adjusting a decorrelator, the method comprising: obtaining a control parameter; calculating a mean of the control parameter; calculating a variation of the control parameter; calculating a ratio of the variation and mean of the control parameter; and calculating a decorrelation parameter based on said ratio.
34. (New) The method according to claim 3, wherein the targeted decorrelation filter length is calculated based on two different filter lengths.
2. The method according to claim 1, wherein calculating the decorrelation parameter comprises calculating a targeted decorrelation filter length.
35. (New) The apparatus according to claim 12, wherein the apparatus is further operative to: calculate the mean of the control parameter; and calculate the variation of the control parameter, wherein the decorrelation parameter is calculated based on the calculated mean of the control parameter and the calculated variation of the control parameter.
1. An audio signal processing method for adaptively adjusting a decorrelator, the method comprising: obtaining a control parameter; calculating a mean of the control parameter; calculating a variation of the control parameter; calculating a ratio of the variation and mean of the control parameter; and calculating a decorrelation parameter based on said ratio.
36. (New) The apparatus according to claim 35, wherein the apparatus is further operative to: calculate a ratio of the calculated mean of the control parameter and the calculated variation of the control parameter, wherein the decorrelation parameter is calculated based on the calculated ratio.
1. An audio signal processing method for adaptively adjusting a decorrelator, the method comprising: obtaining a control parameter; calculating a mean of the control parameter; calculating a variation of the control parameter; calculating a ratio of the variation and mean of the control parameter; and calculating a decorrelation parameter based on said ratio.
37. (New) The apparatus of claim 12, wherein the apparatus is included in a decorrelator used for spatial synthesis in a parametric stereo decoder, a stereo or multi-channel audio codec, or a parametric stereo decoder.
17. A decorrelator used for spatial synthesis in a parametric stereo decoder comprising an apparatus for adaptively adjusting a decorrelator, the apparatus comprising a processor and a memory, said memory comprising instructions executable by said processor whereby said apparatus is operative to: obtain a control parameter; calculate a mean of the control parameter; calculate a variation of the control parameter; calculate a ratio of the variation and mean of the control parameter; and calculate a decorrelation parameter based on said ratio.



The instant application is claiming a broader version of the patent.
This is a non-provisional obviousness-type double patenting because the conflicting claims are being patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 12, 15, 19 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen US PG-Pub 2016/0005406 in view of Wright US PG-Pub 2018/0012137.

Regarding claim 1 and 12, Yen teaches obtain a control parameter ([0110]: estimated spatial parameters); and calculate a decorrelation parameter based on the control parameter ([0111]: decorrelation is based on the estimated spatial parameters & Fig. 3-315: the decorrelation filter parameter based on control information).
Yen failed to teach calculate a mean of the control parameter.
However, Wright teaches calculate a mean of the control parameter ([0392]: calculating a mean of the performance).


Regarding claim 4, Yen teaches wherein the control parameter is (i) received from an encoder, (ii) obtained from information available at a decoder, or (iii) obtained by a combination of available and received information (Fig. 6B & [0239]: receiving information from a encoder).  

Regarding claim 8, Yen teaches performing adaptation of the decorrelation parameters in at least two sub-bands, wherein each frequency band of said at least two sub-bands has an optimal decorrelation parameter ([0275]: having adaptive decorrelation of audio data components on specific frequency bands & [0308]: optimal decorrelation).  

Regarding claim 15, Yen teaches (i) received the control parameter from an encoder, (ii) obtain the control parameter from information available at the apparatus, (iii) obtain the control parameter from a combination of available and received information (Fig. 6B & [0239]: receiving information from a encoder, which gets pass to tan encoder on the apparatus; which will be a combination of the data transmitted from the encoder and also available data [0194]).  

Regarding claim 19, Yen teaches further configured to perform adaptation of the decorrelation parameter in at least two sub-bands, each frequency band having an optimal decorrelation parameter 

Regarding claim 37, Yen teaches wherein the apparatus is included in a decorrelator used for spatial synthesis in a parametric stereo decoder, a stereo or multi-channel audio codec, or a parametric stereo decoder (Abstract& Fig. 6B & [0113]: decorrelation being used for multi-channel audio codec).

Claim 3, 14 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen US PG-Pub 2016/0005406 in combination with Wright US PG-Pub 2018/0012137 in view of Egelmeers US PG-Pub 2002/0176585.

Regarding claim 3 and 14, the combination teaches wherein calculating the decorrelation parameter (Yen, [0111] & Fig. 3-315: decorrelation is based on the estimated spatial parameters which is control information).
The combination failed to teach comprises calculating a targeted decorrelation filter length. 
However, Egelmeers teaches calculating a targeted decorrelation filter length ([0012]: determining a filter length for decorrelation).
The combination and Egelmeers are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a specific filter length will provide a better balance in performance relative with low memory usage.

Regarding claim 34, Egelmeers teaches wherein the targeted decorrelation filter length is calculated based on two different filter lengths ([0012]: determining a filter length for decorrelation using a long and short filter length).
The combination and Egelmeers are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a specific filter length will provide a better balance in performance relative with low memory usage.

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen US PG-Pub 2016/0005406 in combination with Wright US PG-Pub 2018/0012137 in view of Ojala US PG-Pub 2013/0195276.

	Regarding claim 5 and 16, the combination teaches control parameter (Yen, [0111] & Fig. 3-315: decorrelation is based on the estimated spatial parameters which is control information).
	The combination failed to teach a performance measure that is obtained from estimated reverberation length, correlation measures, estimation of spatial width, or prediction gain.
	However, Ojala teaches a performance measure that is obtained from estimated reverberation length, correlation measures, estimation of spatial width, or prediction gain (Claim 28: performance measure is prediction gain).
	The combination and Ojala are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the .

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen US PG-Pub 2016/0005406 in combination with Wright US PG-Pub 2018/0012137 in view of Hirooka US PG-Pub 2013/0194390.

	Regarding claim 6 and 17, the combination teaches control parameter (Yen, [0111] & Fig. 3-315: decorrelation is based on the estimated spatial parameters which is control information).
	The combination failed to teach estimated performance of a parametric description of spatial properties of an input audio signal.  
	However, Hirooka teaches estimated performance of a parametric description of spatial properties of an input audio signal ([0072]: measuring performance based upon stereo image).
	The combination and Hirooka are analogous art because they are both in the same field of endeavor, namely data processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because measuring performance of spatial properties based on looking at stereo image in an alternate equivalent way to measure performance of a system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654